DETAILED ACTION

Application Status
	Claims 1-18 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 23 October 2019 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they include reference characters that are not plain and legible as required by 37 C.F.R. 1.84(p)(1). Specifically reference characters including the numerical character “1” are difficult to interpret. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled 

Specification
The substitute specification filed 23 October 2019 has not been entered.  37 CFR 1.125(c) requires that “A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  The substitute specification was filed with a marked up copy that simply crosses out the entire previous specification and underlines an entire new specification after.  Accordingly, the substitute specification is not in compliance with 37 CFR 1.125(c) and changes relative to the immediate prior version of the specification are difficult to discern.
The disclosure is objected to because of the following informalities:
Throughout the specification reference is made to specific claim numbers. As an example, line 6 recites, “…in accordance with claim 1”. This is contrary to U.S. practice because claim numbers may be subject to change throughout the prosecution of an application. Further, since the substitute specification has not been entered, the specification is objected to for lacking section headings as required by 37 C.F.R. 1.77(c).
Appropriate correction is required.

Claim Objections
Claim 14 objected to because of the following informalities: 
Claim 14 line 2, “wherein the combustion chamber a combustion chamber screen is arranged” should read “wherein in the combustion chamber, a combustion chamber screen is arranged”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the combustion chamber outlet is in the form of a central opening within the combustion chamber bottom and/or is in the form of an array of plural oblong holes…”. The claim is considered indefinite because the limitations, “in the form of a central opening” and “in the form of an array of plural oblong holes” are mutually exclusive yet claimed in combination with each other. 
Claim 5 recites, “the baffle plate is in the form of a cup-shaped or pot-shaped front element and/or of a front-side end portion of the gas generator casing and/or of a portion integrated in a second end of the guiding sleeve. The multiple instance of the term, “and/or” makes it difficult to discern which combination(s) of features the applicant intends to recite. Specifically, it is unclear if the third set of 
Similarly, claims 8 and 18 are rejected for multiple instances of the term “and/or”. 
Claims 5, 8, and 18 will be examined as if each instance of “and/or” was replaced with “or”. 
Claim 7 recites, “a central portion of substantially circular cross-section”. The phrase “substantially circular cross-section” is indefinite because it is unclear how similar in form to a perfect circle a feature must be to be considered, “substantially circular”. 
Claim 10 recites, “a/the radial opening”. The phrase is considered indefinite because it is unclear whether the applicant intends to introduce a new feature or refer to a previously introduced feature. 
Claim 12 recites, “a plate of the plate labyrinth filter system arranged to be first in the axial longitudinal direction is vane-shaped”. The phrase “vane-shaped” is considered indefinite because vanes can be formed as any shape. 
Claim 12 recites, “a substantially circular portion”. The phrase is indefinite because it is unclear how similar in form to a perfect circle a feature must be to be considered, “substantially circular”. 
Claims 2, 11, 13, 14, 17, and 18 are rejected under 35 USC S 112 for reciting a broad limitation together with a narrow limitation that falls within the broad limitation in the same claim
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 11 recites the broader limitation, “two plates positioned axially downstream of each other is formed, wherein the plates are aligned substantially perpendicularly to the axial longitudinal direction of the gas generator” and the narrower limitation, “and preferably substantially in parallel to the combustion chamber bottom”. 
Claim 13 recites the broader limitation, “between a first plate of the plate labyrinth filter system arranged to be first in the axial longitudinal direction and an inner face of a filter chamber outer casing” and the narrower limitation, “especially between vane-type portions or circular segment portions of the first plate”.  Also, “vane-type” is indefinite.
Claim 14 recites the broader limitation, “a combustion chamber screen” and the narrower limitation, “the combustion chamber screen being formed preferably sleeve-like, having radial openings”.  Also, “sleeve-like” is indefinite.
Claim 17 recites the broader limitation, “introducing the gas into a filter chamber along an inflow direction” and the narrower limitation, “which is aligned especially in parallel to an axial longitudinal direction”. 
Claim 18 recites the broader limitation, “pre-filtering the gas before introducing it into the filter chamber” and the narrower limitations, “especially by means of a combustion chamber screen” and “preferably such that the gas leaves the combustion chamber screen in the inflow direction”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by McCormick (US 7073820 B2).
With respect to claim 1, McCormick discloses: a gas generator (110, Fig. 7) with an axial longitudinal direction, comprising an ignition unit (20), a combustion chamber (illustrated near 30) mounted axially downstream of the ignition unit and including a combustion chamber bottom (18) forming a combustion chamber outlet (19), and a filter chamber (16b) that is mounted axially downstream of the combustion chamber, wherein at least one guiding sleeve (16) and a baffle plate (24) are configured in the filter chamber, a first end of the guiding sleeve on the side of the combustion chamber being mounted axially downstream of the combustion chamber bottom, and a second end of the guiding sleeve being associated with the baffle plate, wherein a first deflection section (surface of 24 exposed to the filter chamber) allowing gas to flow to an outer side of the guiding sleeve into an annular first discharge chamber (31) is configured at the baffle plate and the guiding sleeve. 
With respect to claim 2, McCormick discloses: the baffle plate (24) is a component which is separate from the guiding sleeve (16) and forms a portion of an outer casing (26) of the gas generator, wherein preferably in the baffle plate, a recess is formed (24b, Fig. 3), wherein a filter is positioned 
Note, McCormick discloses that the inflator can operate without the need for a filter but notes that a filter may be disposed within the inflator if desired (see Col. 4, LL. 23-26). 
With respect to claim 3, McCormick discloses: the gas generator according to claim 1, wherein the combustion chamber outlet (19) is in the form of a central opening within the combustion chamber bottom (18). 
With respect to claim 5, McCormick discloses: the baffle plate (24) is in the form of a portion integrated in a second end of the guiding sleeve (16). Specifically, the baffle plate is integrated in a second end of a guiding sleeve at the annular groove (24b, Fig. 3) of the baffle plate. 

With respect to claim 8, McCormick discloses: the filter chamber (16b) comprises a second sleeve (14) that is arranged substantially concentrically around the guiding sleeve (16), the second sleeve including plural radial openings (17). 
With respect to claim 9, McCormick discloses: at least one further deflection section is formed as a radial opening (17) in the second sleeve (14). 
With respect to claim 10, McCormick discloses: a second annular discharge chamber (33) is formed between the second sleeve (14) and a filter chamber outer casing (26), wherein a radial opening (13) formed in the filter chamber outer casing is arranged in the longitudinal direction to be spaced apart from the combustion chamber-side end of the second sleeve and from each radial opening (17) possibly configured in the second sleeve. 
With respect to claim 16, McCormick discloses: a vehicle safety system (Fig. 9) comprising: a gas generator (10), an airbag (202) inflatable by the gas generator as part of an airbag module, and an electronic control unit (210) by means of which the gas generator can be activated when a trigger situation is given, wherein the gas generator is configured according to claim 1. 
With respect to claim 17, McCormick discloses: a method for purifying a pyrotechnically produced gas in a gas generator (10) according to claim 1, comprising the following steps of: introducing the gas into a filter chamber (16b) along an inflow direction which is aligned especially in parallel to an axial longitudinal direction of the gas generator, deflecting parts of the gas at a baffle plate (24) into a substantially opposite direction, and re-deflecting parts of the gas into a substantially radial or . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Mark (US 3633343 A).
With respect to claim 4, McCormick discloses all of the features as set forth above but is silent in teaching: a helical swirl vane formed in the guiding sleeve and extending from the area of the combustion chamber outlet in the direction of the baffle plate.
Mark discloses a gas filter for an automotive exhaust wherein a helical vane (16) is used to cause a helical flow path of a gas that induces centrifugal forces to filter particulates from the gas (see Col. 3, LL. 68-75).
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify McCormick in view of Mark to include a helical vane in the guiding sleeve to arrive at the claimed invention and in order to improve the filtering efficiency of the inflator. Mark discloses a known . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Smith (US 8702125 B1) and in view of Kickuchi (US 20170197242 A1).
With respect to claim 7, McCormick discloses all of the features as set forth above, but is silent in teaching: the guiding sleeve in cross-section takes the shape of a star with points directed radially outwards or has a central portion of substantially circular cross-section with bulges enlarging the cross-section. 
Smith discloses a similar gas generator having a guiding sleeve (260, Fig. 4) having a cross section with a substantially circular central portion and bulges enlarging the cross section (see Fig. 4A).
It would have been obvious to a person having ordinary skill in the art to modify the guiding sleeve disclosed by McCormick to have a cross-section in the shape of a circle having bulges enlarging the cross-section as disclosed by Smith to arrive at the claimed invention and in order to decrease the total inflation time of an airbag inflated by the gas generator by reducing the pressure in the flow path of the gas by increasing the cross-sectional area of the flow path through the guiding sleeve. 
Kikuchi discloses a gas generator for an inflator (see paragraph [003]) having a guiding sleeve (60, Fig. 14) having a cross-section that takes the shape of a star with points directed radially outward. 
It would have been obvious to a person having ordinary skill in the art to modify the guiding sleeve disclosed by McCormick to have a cross-section in the shape of a star with points directed radially outward as disclosed by Kikuchi to arrive at the claimed invention and in order to decrease the total inflation time of an airbag inflated by the gas generator by reducing the pressure in the flow path of the gas by increasing the cross-sectional area of the flow path through the guiding sleeve. 
s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Mason (WO 2007005824 A2)
With respect to claim 11, McCormick discloses all of the features as set forth above but is silent in teaching a plate labyrinth filter system and details thereof. 
Mason discloses a similar gas generator (10, Fig. 1) comprising a plate labyrinth filter system (30) including at least two plates (82a, 82b, 86) positioned axially downstream of each other is formed, wherein the plates are aligned substantially perpendicularly to the axial longitudinal direction of the gas generator and preferably substantially in parallel to the combustion chamber bottom (80), and wherein each of the plates has at least one through-opening, the through openings of two neighboring plates being arranged to be offset against each other in the radial direction (see Figs. 6B, 6C, 6D). 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify McCormick to include a plate labyrinth filter system as disclosed by Mason to arrive at the claimed invention and in order to improve the filtering efficiency of the gas generator.
With respect to claim 12, McCormick in view of Mason as modified above teaches all of the features as set forth above but is silent in teaching: a substantially circular portion with circular segment portions projecting laterally therefrom; however, it would have been obvious to a person having ordinary skill in the art before the time of filing to modify the plates disclosed by Mason such that McCormick in view of Mason teach all of the limitations of claim 12 because such modifications are merely a change in shape of an existing feature. See in re Dailey where the court held that a particular configuration of a feature was a matter of choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  
With respect to claim 13, McCormick in view of Mason as modified above teaches: between a first plate (82a) and an inner face of a filter chamber outer casing (12c), especially between vane-type . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Bierwirth (DE 102015009705 A1)
With respect to claim 14, McCormick teaches all of the features as set forth above but is silent in teaching: a combustion chamber screen and details thereof. 
Bierwirth discloses a similar gas generator wherein in the combustion chamber, a combustion chamber screen (16) is arranged which is mounted axially upstream of the filter chamber relating to the longitudinal direction of the gas generator, the combustion chamber screen being formed preferably sleeve-like, having radial openings. 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify McCormick to include a combustion chamber screen as disclosed by Bierwirth to arrive at the claimed invention and in order to improve the filter efficiency of the gas generator. 
With respect to claim 18, McCormick in view of Mason as modified above discloses the method according to claim 17, further comprising at least one of the following further steps of: pre-filtering the gas before introducing it into the filter chamber, especially by means of a combustion chamber screen (Mason; 16, Fig. 1), preferably such that the gas leaves the combustion chamber screen in the inflow direction. 

Conclusion
 Goetz discloses a similar gas generator (Fig. 1) wherein a helical flow path (62) of the gas induces centrifugal forces to filter particulates from the gas. Goetz does not teach the use of a helical vane to induce a helical flow path. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         
/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616